GREENBAUM, J.
The affidavits submitted upon the reconsideration of this motion in behalf of the defendant Mary Haight, read in connection with the previous affidavits, make it clear that no facts have been presented from which the court may infer that the claim asserted by the receiver has reasonable foundation. A mere assertion of a claim or demand is insufficient to entitle a party to an order of interpleader. Stevenson v. N. Y. Life, 10 App. Div. 233, 41 N. Y. Supp. 964, citing Bank v. Yandes, 44 Hun, 55; Wells v. Nat. City Bank, 40 App. Div. 498, 58 N. Y. Supp. 125; Hanna v. Mfrs. Trust Co., 104 App. Div. 90, 93 N. Y. Supp. 304. Besides, a reconsideration of the motion convinces me that plaintiff is not entitled to the relief sought, for the reasons that the receiver holds neither title to nor lien upon the judgments which it is alleged have been fraudulently transferred to the. defendant Mary Haight (Metcalf v. Del Valle, 64 Hun, 245, 19 N. Y. Supp. 16, affirmed 137 N. Y. 545, 33 N. E. 336), and that the order of the court directing plaintiff to pay the amounts due upon said judgments has no binding force upon the defendant Mary Haight. Schrauth v. Dry Dock Sav. Bank, 86 N. Y. 390.
The motion will therefore be denied, with $10 costs to defendant Mary Haight to abide the event.